Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing
1.	Drawing filed on12/21/2021 has been accepted by the examiner.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

Vry (US 5042041 A) describes A radiation source for partially coherent radiation, the radiation source comprising: single-mode laser diode means for emitting radiation having a wave number (k); a supply unit for supplying electrical energy to said diode means; said supply unit including modulation means for modulating said wave number (k) with a modulation function in dependence upon the time (t) within a range having the limit values kmin and kmax ; and, said modulation function fulfilling at least one of the following conditions: (a)
if k&gt;kmin +3(kmax -kmin)/4, then d2 k/dt2 &gt;0; and (b) if k&lt;kmin +(kmax -kmin)/4, then d2 k/dt2 &lt;0.

Imasaka (US 6603778 B1) describes A method for periodically generating ultrashort multifrequency optical pulses by use of a Raman resonator comprising 

Noda (US 2009/0074024 A1) describes the emitting direction variable photonic crystal laser according to the present invention allows the emitting direction of the side beams to be controlled by changing the injection point of an electric current into the active layer. This emitting direction control can be achieved by only a single laser element without using any mechanical scanning system. Therefore, the emitting direction variable photonic crystal laser according to the present invention is suitable for micro-sized devices that require a laser-beam scan. Examples of such micro-sized devices include a capsulated medical laser knife (i.e. a laser knife enclosed in a capsule to be swallowed by a patient for the 

Tokimitsu (US 8797542 B2) describes a measurement apparatus which measures a distance between a reference surface and a test surface, the apparatus comprising: a light source unit including a plurality of light sources each corresponding to one of a plurality of wavelength scanning ranges which are separate from each other and each continuously scans a wavelength of generated light in the corresponding wavelength scanning range of the plurality of wavelength scanning ranges; an interferometer unit which splits light emitted by each of the plurality of light sources into reference light and test light, and detects, as an interference signal, an interference fringe formed by the reference light reflected by the reference surface and the test light reflected by the test surface; and a processor which determines a slope of a phase of the interference signal with respect to wave number of the light based on the interference signal detected by the interferometer unit for each of the plurality of wavelength scanning ranges, and determines the distance from the slope of the phase, wherein the light source unit simultaneously scan the plurality of wavelength scanning ranges, and the interferometer unit simultaneously detects the interference fringes each formed by the light from the corresponding light source of the plurality of light sources, wherein the processor determines, based on a first interference signal detected by the interferometer unit for a first wavelength 

Pinard (US 4084907 A) describes a method of determining the wave number of optical spectrum radiation of a beam provided by a source of radiation to be monitored including directing two parts of said beam to two double-wave 

Ishihara (US 2011/0235163 A1) describes a wavelength conversion element comprising: a bipolar multilayer crystal H formed by alternately laminating a plurality of sets of an active layer having a nonlinear effect for converting a fundamental wave into a second harmonic and an inactive layer free of the nonlinear effect; and first and second reflector multilayer films K1, K2, each formed by laminating a plurality of sets of two kinds of thin films having different refractive indexes, for reflecting the fundamental wave; wherein the first and second reflector multilayer films K1, K2 are connected to both sides of the bipolar multilayer crystal H; wherein the bipolar multilayer crystal H is constructed such that the alternately laminated plurality of sets of the active and inactive layers invert layers therewithin; wherein the fundamental wave enters from one of end faces and is reciprocally reflected between resonators equipped with the first and second reflector multilayer films K1, K2 so as to enhance an intensity within the bipolar multilayer crystal H; and wherein the fundamental wave is converted into the second harmonic in the active layer, and the second harmonic is taken out from the other end face, wherein the bipolar multilayer crystal H is constructed such that the alternately laminated plurality of sets of the active and inactive .
Allowable Subject Matter
3.	Claims 1-5 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 2, 3, and 5 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a positioning device comprising a processor or circuitry configured to: elect one of a first positioning mode and a second positioning mode, the first positioning mode causing positioning to be performed at a specific point at a relatively small laser wave number, the second positioning mode causing positioning to be performed at a specific point at a relatively large laser wave number. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Claim 4 is allowed due to their dependency on claim 1.
Regarding claim 2:
The primary reason for the allowance of claim 2 is the inclusion of a positioning method for performing positioning by using laser light, the positioning method 
Regarding claim 3:
The primary reason for the allowance of claim 3 is the inclusion of a non-transitory computer recording medium storing computer executable instructions for performing positioning by using laser light, the computer executable instructions made to, when executed by a computer processor, cause the computer processor to: select one of a first positioning mode and a second positioning mode, the first positioning mode causing positioning to be performed at a specific point at a relatively small laser wave number, the second positioning mode causing positioning to be performed at a specific point at a relatively large laser wave number. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Regarding claim 5:
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
December 30, 2021